Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 05/06/2021 ("05-06-21 OA"), the Applicant substantively amended claims 1, 7, 8, 12, 14 and 19, canceled claims 4, 6, 17 and 18 and added new claims 21-24 as well as the title on 08/04/2021 ("08-04-21 Response").

Information Disclosure Statement
The Applicant submitted an information disclosure statement (IDS) on 05/12/2021 ("05-12-21 IDS") after the 05-06-21 OA.  Since the Applicant has met the provisions of 37 CFR 1.97, the 05-12-21 IDS is in compliance and is being considered by the examiner.

Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 05-06-21 OA.
Applicant's amendments to claim 14 have overcome the objection to the claims 14-20 set forth on page 3 under line item number 2 of the 05-06-21 OA.
Applicant's cancelation of claims 4 and 17 have overcome the objection to the Drawings set forth on page 3 under line item number 3 of the 05-06-21 OA.
Applicant's amendments to claims 7 and 19 have overcome the objection to the Drawings set forth starting on page 3 under line item number 4 of the 05-06-21 OA.
Applicant's cancelation of claims 4 and 17 has overcome the 35 U.S.C. 112(b) rejection of claims 4 and 17 set forth starting on page 4 under line item number 5 of the 05-06-21 OA.
Applicant's amendments to the independent claims 1, 12 and 14 have overcome the prior-art rejections based on Chang set forth starting on page 6 under line item number 6 of the 05-06-21 OA.
Applicant's amendments to the independent claims 1, 12 and 14 have overcome the prior-art rejections based on Masuda set forth starting on page 11 under line item number 7 of the 05-06-21 OA.

Allowable Subject Matter
Claims 1-3, 5, 7-16 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein an orthographic projection of the edge encapsulation member on the base substrate is at a periphery of an orthographic projection of the device to be encapsulated on the base substrate, wherein an upper surface of the stacked-contact portion comprises two adjacent convex surfaces and a concave surface between the two adjacent convex surfaces, the edge encapsulation member is disposed on both the two adjacent convex surfaces and the concave surface, and a thickness of a portion of the edge encapsulation member located directly above each of the two adjacent convex surfaces is smaller than a thickness of a portion of the edge encapsulation member located directly above the concave surface.
Claims 2, 3, 5, 7-11, 23 and 24 are allowed, because they depend from the allowed independent claim 1.

Independent claim 12 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, wherein an orthographic projection of the edge encapsulation member on the base substrate is at a periphery of an orthographic projection of the device to be encapsulated on the base substrate, wherein an upper surface of the stacked-contact portion comprises two adjacent convex surfaces and a concave surface between the two adjacent convex surfaces, the edge encapsulation member is disposed on both the two adjacent convex surfaces and the concave surface, and a thickness of a portion of the edge encapsulation member located directly above each of the two adjacent convex surfaces is smaller than a thickness of a portion of the edge encapsulation member located directly above the concave surface.
Claim 13 is allowed, because it depends from the allowed independent claim 12.

Independent claim 14 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, wherein an orthographic projection of the edge encapsulation member on the base substrate is at a periphery of an orthographic projection of the device to be encapsulated on the base substrate, the stacked-contact portion covers both the first dam and the second dam, and the edge encapsulation member covers both the first dam and the second dam.
Claims 15, 16 and 19-22 are allowed, because they depend from the allowed independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        11 August 2021